DETAILED ACTION
This office action is in response to applicant’s After Final Response filed on 02/02/2022, which has an effective filing date of 10/14/2016. Claims 1-15 are pending and are directed towards apparatus, method, and computer product for Tracking Access Permissions over Multiple Execution Environments.  This is a Notice of Allowability.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 02/02/2022 have been fully considered and are persuasive in view of the amended claims.  The rejections under AlA 35 U.S.C. 103 have been withdrawn.
Allowable Subject Matter
1.         Claims 1-15 are allowed.
Examiner’s statement of reason of allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to an apparatus, method, and computer product for Tracking Access Permissions over Multiple Execution Environments. claims 1, 13, and 15, and having the uniquely distinct features of:
“wherein the set of permission chains includes all previously granted permission chains that comprise at least two permission chains previously granted until all of the previously granted permission chains are automatically deleted from the set of permission chains in response to a validity time span of a permission chain is overdue”
“update the set of permission chains to include a new permission chain comprising an indication that the first prior process accessed the first current process and the first current process requested access to the first next process” 
            The closest prior arts, Zhou et al. (ChainDroid: Safe and Flexible Access to Protected Android Resources Based on Call Chain), published in 2013, disclose a permission management system combining call chains with access policies to provide safe and flexible access to system APIs; Hotes et al. (US Pub. 2010/0242097), filed on Mar. 19, 2010, disclose managing application program access to a protected resource residing on a mobile device and authenticating the 
“wherein the set of permission chains includes all previously granted permission chains that comprise at least two permission chains previously granted until all of the previously granted permission chains are automatically deleted from the set of permission chains in response to a validity time span of a permission chain is overdue”
“update the set of permission chains to include a new permission chain comprising an indication that the first prior process accessed the first current process and the first current process requested access to the first next process”, in combination with the other claimed limitations.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492